                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION

JERRY WATKINS AND PAMELA                        )
HAGAN, individually and on behalf of all        )
others similarly situated,                      )
                                                )
               Plaintiffs,                      )
                                                )      5:19-cv-00146-KDB-DSC
               v.                               )
                                                )
UNIVERSAL PROPERTY & CASUALTY                   )
INSURANCE COMPANY,                              )
                                                )
               Defendant.                       )

               ORDER GRANTING STAY OF FURTHER PROCEEDINGS

         THIS MATTER comes before the Court on the parties’ Joint Motion to Stay Further

Proceedings. (Doc. No. 9). For good cause shown, this Motion is GRANTED and further

proceedings in this case are STAYED until resolution of an appeal currently pending before the

North Carolina Supreme Court in Accardi v. Hartford Underwriters Insurance Co., Case No.

42A19.

         IT IS THEREFORE ORDERED that further proceedings in this case are stayed until

resolution of an appeal currently pending before the North Carolina Supreme Court in Accardi v.

Hartford Underwriters Insurance Co., Case No. 42A19.

         IT IS FURTHER ORDERED that the time for UPCIC to answer or otherwise respond to

the Complaint in this action is tolled until twenty-one days following the issuance of the North

Carolina Supreme Court’s decision in the Accardi case.

         SO ORDERED.
                                  Signed: February 18, 2020
